Case 19-34574-KRH         Doc 243-2 Filed 11/21/19 Entered 11/21/19 14:11:50                Desc
                              Notice of Motion Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


  In re:                                                   Chapter 11
  LECLAIRRYAN PLLC,
                                                           Case No. 19-34574 (KRH)
                         Debtor.



           NOTICE OF MOTION AND NOTICE OF HEARING ON MOTION
              FOR LIMITED RELIEF FROM THE AUTOMATIC STAY

        PLEASE TAKE NOTICE THAT R.F. Technologies, Inc. (“RFT”) and Robert Noorian
(“Noorian”; together with RFT, the “Plaintiffs”) have filed with the Court their Motion for Limited
Relief from the Automatic Stay (the “Motion”).

       PLEASE TAKE FURTHER NOTICE THAT your rights may be affected. You
should read these papers carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

        PLEASE TAKE FURTHER NOTICE THAT an Order Establishing Certain Notice,
Case Management and Administrative Procedures [Docket No. 38] (the “Case Management
Order”) was entered by the Court on September 4, 2019, which, among other things, prescribes
the manner in which objections must be filed and served and when hearings will be conducted. A
copy of the Case Management Order may be obtained for a fee via PACER at
http://www.vaeb.uscourts.gov.

         PLEASE TAKE FURTHER NOTICE THAT if you do not timely file and serve a
written objection to the relief requested in the Motion, the Court may deem any opposition waived,
treat the Motion as conceded and enter an order granting the relief requested in the Motion without
further notice or a hearing.

        PLEASE TAKE FURTHER NOTICE THAT if a party wishes to oppose the Motion,
then such opposition must be filed no later than December 12, 2019 (the “Objection Deadline”),
by filing with the Court, at the address shown below, a written objection pursuant to Local
Bankruptcy Rule 9013-1 and the Case Management Order:

                                         Clerk of the Court
                                   United States Bankruptcy Court
                                        701 East Broad Street
                                     Richmond, Virginia 23219

        PLEASE TAKE FURTHER NOTICE THAT in accordance with the Case
Management Order, you also must serve a copy of your written objection on the Core Group, the
2002 List and the Affected Entities, as such terms are defined in the Case Management Order.
Case 19-34574-KRH        Doc 243-2 Filed 11/21/19 Entered 11/21/19 14:11:50               Desc
                             Notice of Motion Page 2 of 2


        PLEASE TAKE FURTHER NOTICE THAT a hearing to consider the Motion will
occur on December 19, 2019 at 1:00 p.m. prevailing Eastern Time. If you timely file a written
response but fail to attend the hearing the Court may consider any objection you may have waived
and enter an order granting the relief requested.

Dated: November 21, 2019                    Respectfully submitted,

                                            R.F. TECHNOLOGIES, INC. and
                                            ROBERT NOORIAN

                                             /s/ Michael Wilson
                                             Michael G. Wilson (VSB #48927)
                                             Michael Wilson PLC
                                             PO Box 6330
                                             Glen Allen, VA 23058
                                             (804) 614-8301
                                             mike@mgwilsonlaw.com

                                             Counsel to the Plaintiffs




                                               2
